FILED
                             NOT FOR PUBLICATION                              AUG 16 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JULIYANTI FRIDA SITORUS,                          No. 08-74470

               Petitioner,                        Agency No. A099-359-786

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Juliyanti Frida Sitorus, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition

for review.

      Substantial evidence supports the agency’s determination that Sitorus’s

experiences, including a physical assault in 1987 and her brother’s death from mob

violence in 1998, even considered cumulatively, did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003).

Substantial evidence also supports the agency’s finding that, even as a member of a

disfavored group, Sitorus failed to demonstrate a clear probability of future

persecution because she did not establish sufficient individualized risk. See Hoxha

v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003); see also Wakkary, 558 F.3d at

1061-62, 1066 (“An applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail . . .”).

Accordingly, Sitorus’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                       08-74470